       Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 1 of 40



 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11   CRAIG CROSBY and CHRISTOPHER                  CASE NO.
     JOHNSON, on behalf of themselves and others
12   similarly situated,                           CLASS ACTION COMPLAINT
13                 Plaintiffs,
14          v.
                                                   JURY TRIAL DEMANDED
15   AMAZON.COM, INC., a Delaware corporation.
16                 Defendant.
17

18

19
20

21
22

23

24

25

26




      CLASS ACTION COMPLAINT                            Cotchett, Pitre & McCarthy, LLP
      (Case Number         )                            7511 Greenwood Avenue N, Suite 4057
                                                        Seattle, WA 98103
           Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 2 of 40



 1                                                       TABLE OF CONTENTS
                                                                                                                                          Page No.
 2
     I.        INTRODUCTION .............................................................................................................. 1
 3
     II.       JURISDICTION AND VENUE ......................................................................................... 1
 4
     III.      PARTIES ............................................................................................................................ 2
 5

 6              A.        Plaintiffs ...................................................................................................................2

 7              B.        Defendant .................................................................................................................3

 8   IV.       CLASS ACTION ALLEGATIONS ................................................................................... 4

 9   V.        CHOICE OF LAW ALLEGATIONS ................................................................................. 6

10   VI.       FACTUAL ALLEGATIONS ............................................................................................. 6
11              A.        Amazon Sells Defective, and Dangerous Lithium-Ion 18650 Batteries ..................6
12              B.        Amazon Knows about the Defective Nature of Lithium-Ion 18650 Batteries ........7
13
                C.        Defective Lithium-Ion 18650 Batteries Pose Serious Risk Of Injury ...................10
14
                D.        Plaintiffs Purchased Amazon Products Containing Defective Lithium-Ion 18650
15                        Batteries .................................................................................................................11

16   VII.      CAUSES OF ACTION ..................................................................................................... 17
17              FIRST CAUSE OF ACTION (Violation Of The Washington Consumer Protection Act,
                RCW Section 19.86.010 et seq., (On behalf of Plaintiffs and the Class) ........................17
18
                SECOND CAUSE OF ACTION
19
                DECLARATORY RELIEF UNDER THE DECLARATORY JUDGMENT ACT, 28
20              U.S.C. 2201 (On behalf of Plaintiffs and the Class) .......................................................18

21   VIII.     PRAYER FOR RELIEF ................................................................................................... 19

22   IX.       DEMAND FOR JURY TRIAL ........................................................................................ 19
23

24
25

26



      CLASS ACTION COMPLAINT                            i                               Cotchett, Pitre & McCarthy, LLP
      (Case Number Not Yet Assigned)                                                    7511 Greenwood Avenue N, Suite 4057
                                                                                        Seattle, WA 98103
          Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 3 of 40



 1   I.       INTRODUCTION

 2            1.    Amazon engaged in an unfair and/or deceptive business practice by falsely

 3   advertising, marketing, and selling defective, and often dangerous lithium-ion 18650 battery cells

 4   and products containing them.

 5            2.    Lithium-ion 18650 batteries are marketed and sold by Amazon to be used in

 6   consumer devices, including laptops, flashlights, cameras, lasers, measurement tools, children’s

 7   toys, battery packs, hoverboards, and e-cigarettes.

 8            3.    Amazon makes numerous false and misleading representations about the

 9   characteristics of the batteries. Amazon misrepresents the energy capacity of lithium-ion 18650

10   batteries and safety features allegedly contained in the batteries. Amazon is selling batteries with

11   advertised characteristics that do not exist.

12            4.    Not only does Amazon unfairly, unlawfully, and deceptively hide the truth about

13   lithium-ion 18650 batteries, but they also continue to sell, market, and advertise the batteries on

14   their website despite knowledge that the batteries are not as advertised.

15            5.    Amazon’s advertising, and information on its website is misleading to consumers,

16   and Amazon has profited based on its deceptive and/or unfair practice of incorrectly leading the

17   public to believe that the batteries had longer capacity or higher output than they did, and

18   possessed safety features they did not. Amazon’s conduct constitutes a violation of the

19   Washington Consumer Protection Act.

20   II.      JURISDICTION AND VENUE

21            6.    This Court has personal jurisdiction over Defendant because Amazon maintains

22   its headquarters in this district and in Washington state and has intentionally availed itself of the

23   laws of Washington by conducting a substantial amount of business in the state that is the subject

24   of this Complaint. Decisions regarding the advertising of these products are made at the

25   headquarters of Amazon, which is located in this district. This Court accordingly has personal

26   jurisdiction over Amazon.



      CLASS ACTION COMPLAINT                 1                   Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                       7511 Greenwood Avenue N., Suite 4057
                                                                 Seattle, WA 98103
       Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 4 of 40



 1             7.    This Court has subject matter jurisdiction because this is a class action arising

 2   under the Class Action Fairness Act of 2005 (“CAFA”), which confers original jurisdiction on

 3   the federal courts for any class action in which any member of the Class is a citizen of a state

 4   different from any defendant, and in which the matter in controversy exceeds in the aggregate

 5   $5,000,000, exclusive of interest and costs. Plaintiffs allege that the total claims of individual

 6   Class members in this action are in excess of $5,000,000, as required by 28 U.S.C. § 1332(d)(2)

 7   & (6). Plaintiffs are citizens of California, whereas Defendant is a citizen of Washington,

 8   satisfying 28 U.S.C. § 1332(d)(2)(A). Furthermore, the total number of Class members is greater

 9   than 100, as required by 28 U.S.C. § § 1332(d)(5)(B). Federal subject matter jurisdiction thus

10   exists.

11             8.    Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) because

12   Amazon is headquartered and resides in this District. Venue is further appropriate in this district

13   pursuant to the forum selection clause in Amazon’s online “conditions of use,” which are

14   available when a consumer signs up for an Amazon account and makes purchases. As of May 3,

15   2021, the conditions provide that “[a]ny dispute or claim relating in any way to your use of any

16   Amazon Service will be adjudicated in the state or Federal courts in King County, Washington,

17   and you consent to exclusive jurisdiction and venue in these courts.”

18   III.      PARTIES

19          A. Plaintiffs

20             9.    Plaintiff CRAIG CROSBY resides in Camarillo, California. During the Class

21   period, Mr. Crosby purchased deceptive individual 18650 lithium-ion battery cells and products

22   containing intentionally deceptive 18650 lithium-ion battery cells from Amazon.com as the

23   direct seller after May 3, 2021, the date Amazon dropped its arbitration requirement in its

24   Conditions of Use. At the time of purchase, Amazon’s statements and omissions had the capacity

25   to deceive a substantial portion of the purchasing public. The products were found to have lower

26



      CLASS ACTION COMPLAINT                 2                   Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                       7511 Greenwood Avenue N., Suite 4057
                                                                 Seattle, WA 98103
       Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 5 of 40



 1   battery capacity than advertised only after the products were bought, mailed, received, and tested

 2   by Plaintiffs.

 3           10.      Plaintiff CHRIS JOHNSON resides in Woodland Hills, California. During the

 4   Class period, Mr. Johnson purchased deceptive individual 18650 lithium-ion battery cells and

 5   products containing defective 18650 lithium-ion battery cells from Amazon.com as the direct

 6   seller after May 3, 2021, the date Amazon dropped its arbitration requirement in its Conditions

 7   of Use. At the time of purchase, Amazon’s statements and omissions had the capacity to deceive

 8   a substantial portion of the purchasing public. The products were found to have lower battery

 9   capacity than advertised only after the products were bought, mailed, received, and tested by

10   Plaintiffs.

11           11.      Absent award of the relief sought in this lawsuit, Plaintiffs Crosby and Johnson

12   and the public will continue to suffer harm. Plaintiffs as well as the public generally continue to

13   be at risk of future harm, as Amazon knows about its deceptive practice because of the

14   unfavorable reviews on its website stating as much, and has refused to change its practices

15   related to the sale of defective lithium-ion 18650 batteries. Amazon continues to make false and

16   misleading statements in connection with the sale of such products. This continued violation of

17   the law creates ongoing damage to Plaintiffs and to the purchasing public.

18        B. Defendant

19           12.      Defendant AMAZON.COM, INC. is a corporation located in Washington state,

20   and organized under the laws of the State of Delaware, with its headquarters, and principal place

21   of business at 410 Terry Avenue, Seattle WA 98109.

22           13.      Amazon Warehouse Deals is a division or arm of AMAZON.COM, INC. Amazon

23   Warehouse Deals offers discounted goods that have been returned, warehouse-damaged, used, or

24   refurbished products. Amazon Warehouse Deals is a direct seller of lithium-ion 18650 batteries

25   and is responsible for the sale, marketing, and advertisement of the defective lithium-ion 18650

26   batteries and products contain lithium-ion 18650 batteries at issue in this case. (Amazon.com,



      CLASS ACTION COMPLAINT                 3                  Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                      7511 Greenwood Avenue N., Suite 4057
                                                                Seattle, WA 98103
       Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 6 of 40



 1   Inc. including Amazon Warehouse Deals, is collectively referred to herein as “Amazon.com” or

 2   “Amazon”).

 3   IV.    CLASS ACTION ALLEGATIONS

 4          14.      Plaintiffs bring this class-action lawsuit on behalf of themselves and the proposed

 5   members of the Class pursuant to Rule 23(b) of the Federal Rules of Civil Procedure.

 6          15.      This action has been brought and may properly be maintained as a class action

 7   against Defendant Amazon because there is a well-defined community of interest in the litigation

 8   and the proposed Class is easily ascertainable.

 9          16.      Plaintiffs seek certification of the following Class:

10          All individuals or organizations that purchased lithium-ion 18650 batteries
            or products containing lithium-ion 18650 batteries from Amazon after May
11          3, 2021 until the date of class certification.
12          17.      Numerosity. Plaintiffs do not know the exact number of Class members but

13   believe the Class comprises at least thousands of consumers nationwide. As such, the Class is so

14   numerous that joinder is impractical.

15          18.      Commonality and predominance. Each of the proposed Class members, are

16   similarly situated to Plaintiffs with regard to their rights as purchasers of lithium-ion batteries

17   from Amazon.

18          19.      There are common questions of law and fact that affect all Class members. These

19   questions predominate over questions that might affect individual Class members. These

20   common questions include, but are not limited to, the following:

21                A. Whether Amazon falsely advertised lithium-ion batteries;

22                B. Whether Amazon’s representations regarding the deceptive and/or dangerous

23                   nature of the batteries were objectively material;

24                C. Whether Amazon adequately disclosed and described the deceptive and/or

25                   dangerous nature of the lithium-ion batteries and the risks associated with their

26                   use;



      CLASS ACTION COMPLAINT                 4                   Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                       7511 Greenwood Avenue N., Suite 4057
                                                                 Seattle, WA 98103
       Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 7 of 40



 1                D. Whether Amazon’s representations and descriptions of the lithium-ion batteries

 2                   and the products containing them were deceptive;

 3                E. Whether Amazon failed to disclose objectively material information regarding the

 4                   lithium-ion batteries;

 5                F. Whether Amazon’s representations and omissions have the capacity to deceive a

 6                   substantial portion of consumers;

 7                G. Whether Amazon’s conduct violated Washington state consumer protection laws;

 8                H. Whether Plaintiffs and the Class incurred a loss of money or property within the

 9                   meaning of the WA Consumer Protection Act due to Amazon’s conduct;

10                I. Whether Plaintiffs, the Class and the general public are entitled to public

11                   injunctive relief due to Amazon’s conduct.

12          20.      Typicality. Plaintiffs' claims are typical of Class members' claims. Plaintiffs and

13   Class members sustained injury as a direct result of Amazon’s practice of selling, marketing and

14   advertising defective lithium-ion batteries. Thus, Plaintiffs are similarly situated to the other

15   members of the Class and are adequate representatives of the Class.

16          21.      Adequacy. Plaintiffs will fairly and adequately protect the Class members'

17   interests. Plaintiffs and Class members have the same interests and Plaintiffs have attorneys who

18   are competent and experienced in the prosecution of class actions and consumer protection cases.

19          22.      Superiority. A class action is the superior method for fairly and efficiently

20   adjudicating this controversy for the following reasons:

21                A. The monetary size of claims of the individual Class members are relatively small,

22                   and few, if any, Class members could afford to seek legal redress for the wrongs

23                   complained of;

24                B. Absent a class action, the Class members will likely not obtain redress of their

25                   injuries and Defendant will retain the proceeds from the violations of the laws

26                   cited herein;



      CLASS ACTION COMPLAINT                  5                  Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                       7511 Greenwood Avenue N., Suite 4057
                                                                 Seattle, WA 98103
       Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 8 of 40



 1                 C. This class action also provides the benefits of single adjudication and supervision

 2                    by a single court; and

 3                 D. Plaintiffs are unaware of any unusual difficulties in managing this class action.

 4   V.      CHOICE OF LAW ALLEGATIONS

 5           23.      Washington law applies to Plaintiffs’ claims by virtue of a Washington choice-of-

 6   law provision that is set forth in “Conditions of Use” that appear on Amazon’s website. These

 7   conditions of use are available to consumers when they sign up for an Amazon account and make

 8   subsequent use of the website or purchases. In pertinent part, the choice-of-law clause contained

 9   in the conditions of use provides:

10           By using any Amazon Service, you agree that applicable federal law, and the laws of the

11           state of Washington, without regard to principles of conflict of laws, will govern these

12           Conditions of Use and any dispute of any sort that might arise between you and Amazon.

13   VI.     FACTUAL ALLEGATIONS

14         A. Amazon Sells Defective, and Dangerous Lithium-Ion 18650 Batteries

15           24.      Amazon has and continues to benefit from the sale of deceptive, dangerous, and

16   defective lithium-ion 18650 batteries and products containing them. Amazon makes with false

17   and exorbitant capacity claims about the lithium-ion 18650 batteries that do not perform to their

18   alleged capacity and pose serious risk of injury. (See Exhibits A-E)

19           25.      Amazon’s affirmative statements regarding alleged battery capacity, lower price

20   points, and safety features has the capacity to mislead Plaintiffs and the public into purchasing

21   batteries that were deceptive, defective, and dangerous.

22           26.      The energy capacity of a battery is one of the most important characteristics a

23   consumer reviews to determine which battery to purchase. Amazon advertises the energy

24   capacity of the battery sold in milli-amp hours (mAh). Virtually all lithium-ion cells have a rated

25   capacity measured in milliamp-hours (mAh) or amp-hours (Ah). The higher the mAh capacity,

26   the more useable energy.



      CLASS ACTION COMPLAINT                   6                  Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                        7511 Greenwood Avenue N., Suite 4057
                                                                  Seattle, WA 98103
       Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 9 of 40



 1          27.     The capacity of authentic lithium-ion 18650 batteries sold by legitimate

 2   manufacturers is under 3800 mAh. The space inside the case of every authentic lithium-ion

 3   18650 battery is the same. Cell capacity is limited by the thickness and density of the cathode

 4   and anode, and the electrolyte that can fit in the case, in addition to electrode resistance and

 5   device requirements for efficient discharge.

 6          28.     Lithium-ion 18650 batteries for sale on Amazon.com may list capacities ranging

 7   from less than 1300 mAh to 12000 mAh. Batteries are often listed with capacities of 9800 mAh

 8   or higher, more than double the capacity of any authentic 18650 lithium-ion battery produced by

 9   legitimate manufacturers. The deceptively marketed lithium-ion 18650 batteries frequently test at

10   only a small percentage of their advertised capacity.

11          29.     Consumers purchase higher capacity batteries from Amazon because they are

12   attracted to the longer use duration of the batteries. Unfortunately, many of Amazon’s claims are

13   unsubstantiated, misleading, and completely deceptive.

14       B. Amazon Knows about the Defective Nature of Lithium-Ion 18650 Batteries

15          30.      Amazon knowingly conceals the capacity of these batteries and alleged safety

16   features in order to mislead Plaintiffs and the public into purchasing batteries that are not as

17   advertised.

18          31.     Amazon promotes the sale of deceptive and/or unfairly marketed batteries through

19   its use of Amazon product listings uniquely identified by an Amazon Standard Identification

20   Number (“ASIN”). Every product sold on Amazon.com is assigned an ASIN. If a seller or

21   product has too many negative reviews, the product will be removed from the Amazon.

22          32.     A removed product is often put back on Amazon’s website without any

23   substantive quality control or review by Amazon. The same product is given a different ASIN

24   and all prior reviews of the product are removed. Therefore, the purchaser of the existing ASIN

25   version of the product is unaware of any prior negative reviews of the same product, despite this

26   information being known by Amazon.



      CLASS ACTION COMPLAINT                 7                   Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                       7511 Greenwood Avenue N., Suite 4057
                                                                 Seattle, WA 98103
      Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 10 of 40



 1          33.      Amazon is often the direct seller of the dangerous and potentially deadly items

 2   while also allowing third-party sales. Amazon has even developed their own portable lithium-ion

 3   battery packs and battery chargers, Amazon Basics Portable Power Banks. Amazon recalled six

 4   models of the Portable Power Banks in 2018 due to fire hazard.

 5          34.      Amazon knew or should have knowledge of this practice because on Amazon’s

 6   website, there are often negative and one-star reviews for the deceptive and defective lithium-

 7   ion batteries and products containing them. Amazon customers complain that the batteries fail to

 8   reach the claimed capacity, cost too much for their actual capacity, arrive smaller than

 9   advertised, fail to include marketed safety features, and that products containing the batteries are

10   fire hazards.

11          35.      An example of a deceptive product sold by Amazon is Super Bright 2000 Lumen

12   18650 Tactical Flashlight and 6x 3.7V Rechargeable High-Capacity Battery with Batteries

13   Charger, Adjustable Focus and 5 Light Modes Handheld Flashlight for Camping Hiking.

14   Amazon customer Eric Clough left a one star review for the product on June 23, 2021, stating

15   that: “Not as described. The flashlight is fine. The batteries are NOT 5800 MaH. No where close.

16   I have 2600 mah batteries that lasted twice as long.”

17          36.      Another example of a deceptive product sold by Amazon is Tokeyla 18650

18   flashlight 5 modes with one pack two-Slot charger and 8 pcs 18650 rechargeable battery

19   5000mAh button top batter for general purpose. Amazon customer Troy Otto left a one star

20   review for the product on May 7, 2021, stating that: “Batteries slightly too tall and flashlight

21   doesn’t work right. Batteries don’t work with the flashlight correctly. Also, these 18650 batteries

22   are slightly taller than usual 18650’s. They are too tall to fit in my ecig.”

23          37.      Another example of a misleadingly advertised product is the Headlamp,

24   Headlight, Hard Hat Light 2000 Lumens IMPROVED Cree Led Ultra Bright Rechargeable

25   Waterproof Flashlight Head Light for Camping, Outdoors (Charging equipment and Battery)

26   included (Silver). Amazon customer Josephine left a one star review for the product on June 4,



      CLASS ACTION COMPLAINT                 8                    Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                        7511 Greenwood Avenue N., Suite 4057
                                                                  Seattle, WA 98103
      Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 11 of 40



 1   2021, stating that: “Broke first use. Worked for about 15 minutes. Never worked again. Tried

 2   charging it, changing batteries etc.”

 3          38.     As of July 28, 2021, Amazon was still listing thousands of the dangerous and

 4   falsely advertised batteries on its site, including those that Amazon knows pose safety risks.

 5   Amazon customers who purchased the counterfeit batteries, have posted negative reviews and

 6   photos demonstrating how the batteries have burned or exploded. Despite this, and being on

 7   notice by virtue of the negative reviews, Amazon continues to directly sell, advertise, and market

 8   the defective and dangerous batteries. (See Exhibits F-I)

 9          39.     For example, the following product is available for sale by Amazon: Rollerhouses

10   7.4 Volt Rechargeable Battery 18650 Pack 2000mAh Li - Ion with Wire and JST Connector.

11   Amazon customer Bobby A. left a one star review for the product on June 25, 2021, stating that:

12   “Completely junk. Ordered this battery and waited a week for it to get here. I checked the

13   voltage on the battery when it arrived and it was at ”0” volts. I had no idea how long this battery

14   had been stored at "0" volts but that is always a bad sign. I tried charging the battery anyway just

15   to satisfy my suspension and sure enough it is junk. I don't recommend these batteries.”

16          40.     Amazon also has ongoing notice and knowledge of the deceptive, and dangerous

17   nature of the batteries, due to the number of negative reviews submitted by Plaintiff Craig

18   Crosby and other Amazon customers. Since May 3, 2021, Mr. Crosby has submitted at least

19   seven negative reviews to Amazon for defective and dangerous lithium-ion 18650 batteries.

20   Nevertheless, Amazon has blocked and refused to post any of Mr. Crosby’s negative reviews

21   about the batteries. Amazon’s refusal to submit a review also shows it knew or should have

22   known about its unfair and/or deceptive practice.

23          41.     Despite this knowledge, Amazon refuses to remove the defective and dangerous

24   products and fraudulently advertised lithium-ion batteries sold on its website. Instead Amazon

25   re-lists and continues to sell and use misleading product photos to obscure the defective and

26   dangerous nature of lithium-ion battery products.



      CLASS ACTION COMPLAINT                 9                   Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                       7511 Greenwood Avenue N., Suite 4057
                                                                 Seattle, WA 98103
         Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 12 of 40



 1         C. Defective Lithium-Ion 18650 Batteries Pose Serious Risk Of Injury

 2            42.    Amazon also fails to adequately inform consumers of above-listed problems with

 3   the batteries for sale on their website.

 4            43.    Amazon’s deceptive and/or unfair sale of lithium-ion 18650 batteries are often

 5   accompanied by misleading claims of safety protections, including that the batteries contain

 6   “short-circuit protection,” “overcharge and under-charge protection,” “high and low voltage

 7   cutoff,” “venting,” “BRC protection circuit” or that batteries are “new” in the product listing,

 8   and/or on the individual item and accompanying chargers. Notably, the batteries often fail to

 9   contain any of the safety features advertised.

10            44.    Legitimate rechargeable batteries possess internal safety measures to minimize

11   the risks inherent in lithium-ion batteries generally, and maximize the life of the battery.

12   Standard safety measures may include automatic shut off switches for batteries at both maximum

13   and minimum charge. These measures reduce the risk of injury, from overheating, fire or

14   explosion while charging, discharging, or in the event of a short circuit.

15            45.    Defective rechargeable lithium-ion 18650 batteries sold by Amazon often do not

16   possess the proper, adequate, or often any safety measures found in genuine lithium-ion batteries.

17   Absent any or all of these protective features, lithium-ion 18650 batteries pose a high risk of

18   explosion or igniting.

19            46.    On January 8, 2021, The U.S. Consumer Product Safety Commission warned

20   consumers not to buy or use loose 18650 lithium-ion batteries that are separated from battery

21   packs, because they are potentially hazardous when handled, transported, stored, charged, or

22   used to power devices.1

23

24   1
      United States Consumer Product Safety Commission, “CPSC Issues Consumer Safety Warning:
25   Serious Injury or Death Can Occur if Lithium-Ion Battery Cells Are Separated from Battery Packs
     and Used to Power Devices”, https://www.cpsc.gov/content/cpsc-issues-consumer-safety-
26   warning-serious-injury-or-death-can-occur-if-lithium-ion-battery



         CLASS ACTION COMPLAINT                 10               Cotchett, Pitre & McCarthy, LLP
         (Case Number --    )                                    7511 Greenwood Avenue N., Suite 4057
                                                                 Seattle, WA 98103
      Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 13 of 40



 1           47.     Amazon knows the risk of injury that defective lithium-ion 18650 batteries pose

 2   to consumers, but continues to market, sell, and advertise deceptive lithium-ion 18650 batteries

 3   in a way which mischaracterizes that risk.

 4        D. Plaintiffs Purchased Amazon Products Containing Defective Lithium-Ion 18650

 5            Batteries

 6           48.     Plaintiffs collected data on counterfeit lithium-ion 18650 batteries and products

 7   containing the batteries purchased on Amazon by tabulating the available reviews. From May 3,

 8   2021 to August 1, 2021, the reviews revealed that 72,434 lithium-ion 18650 batteries and

 9   products with the batteries were reported sold by Amazon. This data is based only on the reviews

10   of items purchased, not actual items purchased, and represents only a very small fraction of the

11   counterfeit lithium-ion 18650 batteries sold by Amazon. Many of these reviews were negative,

12   indicating that the batteries were defective and/or dangerous. (See e.g. Exhibits F-I).

13           49.     From June through July 2021, Plaintiff Craig Crosby purchased eight products

14   from Amazon containing deceptive and/or defective lithium-ion 18650 batteries that were

15   advertised with a number of false and misleading statements, including about their battery

16   capacity. Upon receipt of the batteries, Mr. Crosby conducted energy tests of the batteries and

17   determined that Amazon had misrepresented the capacity of a number of the batteries. Amazon

18   also made several other misrepresentations, including that products contained authentic CREE

19   LEDs, produced particular lumens, or lasted up to 100,000 hours. A number of the products,

20   however, did not arrive as advertised, did not work at all, or failed to include the advertised

21   batteries or the batteries failed to hold a charge.

22           50.     From June through July 2021, Plaintiff Chris Johnson purchased three products

23   from Amazon containing defective and deceptive lithium-ion 18650 batteries. Upon receipt of

24   the products, Mr. Johnson conducted energy tests of the batteries and determined that Amazon

25   had made numerous false and deceptive statements regarding the products. These products were

26   all purchased after May 3, 2021, the date that Amazon dropped its arbitration requirement.



      CLASS ACTION COMPLAINT                  11                Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                      7511 Greenwood Avenue N., Suite 4057
                                                                Seattle, WA 98103
      Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 14 of 40



 1          51.     As of July 28, 2021, Amazon was still listing thousands of the dangerous and

 2   falsely advertised batteries on its site, including those that Amazon knows pose safety risks.

 3          52.     Plaintiffs purchased the following products from Amazon containing unfairly

 4   marketed, defective, and dangerous lithium-ion 18650 batteries:

 5
           Product         Purchase         Price            Advertised         Actual Capacity
 6      Purchased by         Date                             Capacity
        Craig Crosby
 7    Tokeyla 18650        June 4,     Amazon            Eight 18650            Four batteries
      flashlight 5         2021        Direct Seller:    lithium-ion            tested at
 8
      modes with one                   $22.30            rechargeable           1726mAh,
 9    pack two-Slot                    before tax and    batteries with         1654mAh,
      charger and 8 pcs                shipping.         5000mAh capacity.      1799mAh,
10    18650                                                                     1631mAh.
      rechargeable
11    battery 5000mAh                                                           Four batteries
      button top batter                                                         retained in
12
      for general                                                               original shrink
13    purpose                                                                   wrap packaging.

14    ASIN
      B08C9Q2FZK
15    Tokeyla Full         June 4,     Amazon            Four 18650             All batteries
16    Metal 5 Modes        2021        Direct Seller:    lithium-ion            tested at
      Tactical                         $18.96            rechargeable           1049mAh,
17    Flashlight with 4-               before tax and    batteries with          958,mAh,
      Pack 18650                       shipping.         5800mAh capacity.       881mAh,
18    Rechargeable                                                               906mAh.
      Batteries and
19    USB Charger
20    Super Bright high
      Lumen Handheld
21    Flashlight

22    ASIN
      B089LNM5B8
23

24
25

26



      CLASS ACTION COMPLAINT                12                 Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                     7511 Greenwood Avenue N., Suite 4057
                                                               Seattle, WA 98103
     Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 15 of 40



 1   Goreit             June 5,    Amazon           One 18650 lithium-    The battery tested
     Rechargeable       2021       Direct Seller:   ion battery with      at
 2   Flashlight, LED               $16.26           4000mAh capacity.     1890mAh.
 3   Tactical                      before tax and
     Flashlight with               shipping.
 4   18650 Battery &
     USB Charger,
 5   Super Bright 900
     Lumens CREE
 6   LED, Zoomable,
 7   5 Light Modes,
     Water Resistant,
 8   Military Torch
     For Camping,
 9   Emergency
10
     ASIN
11   B07H8JWZ3V
     The Revenant     June 5,      Amazon           Four 18650            Two batteries
12   Super Bright     2021         Direct Seller:   lithium-ion           tested at
     LED Headlamp 4                $13.46           rechargeable          39mAh,
13   Modes 3 CREE                  before tax and   batteries with        39mAh.
     XM-L T6                       shipping.        5000mAh capacity.
14
     Waterproof &                                                         Two batteries
15   Lightweight                                                          retained in
     Camping Outdoor                                                      original shrink
16   Sports Headlight                                                     wrap packaging.
17   ASIN
18   B01KVSMBK2
     ZXLN Portable      June 11,   Amazon           Two 18650 lithium-    The product was
19   LED Work Light, 2021          Direct Seller:   ion rechargeable      delivered with
     COB LED Work                  $16.19           batteries with        blue 2000mAh
20   Light 20W,                    before tax and   4000mAh capacity.     batteries, not the
     Rechargeable                  shipping.                              red 4200mAh
21   Outdoor Work                                                         batteries as
22   Light, 4000mAh                                                       advertised, item
     Power Bank for                                                       was returned for a
23   Hiking, Car                                                          refund.
     Repairing, Builtin
24   SOS Emergency
     Mode (Free
25
     2X18650 Lithium
26   Batteries)



     CLASS ACTION COMPLAINT            13                 Cotchett, Pitre & McCarthy, LLP
     (Case Number --    )                                 7511 Greenwood Avenue N., Suite 4057
                                                          Seattle, WA 98103
     Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 16 of 40



 1
     ASIN
 2   B07NQ7FGTN
 3   Father’s Day Dad June 11,    Amazon           One 18650 lithium-    The battery tested
     Gifts Led         2021       Direct Seller:   ion rechargeable      at
 4
     Flashlight High              $14.71           battery with          1326mAh.
 5   Lumens 4000                  before tax and   5800mAh capacity.
     LED Tactical                 shipping.
 6   Rechargeable
     Flashlight 5
 7   Modes with
     Battery Zoomable
 8
     Water Resistant
 9   for Hiking Biking
     Camping Outdoor
10   Emergency Daily
     Flashlight
11
     ASIN
12
     B08J42DCQ4
13   Super Bright       July 8,   Amazon           Six 18650 lithium-    The batteries
     2000 Lumen         2021      Direct Seller:   ion rechargeable      tested at
14   18650 Tactical               $18.39           batteries with        1242mAh,
     Flashlight and 6x            before tax and   5800mAh capacity.     1033mAh,
15   3.7V                         shipping.                              1209mAh,
16   Rechargeable                                                        1264mAh,
     High-Capacity                                                       1234mAh,
17   Battery with                                                        1258mAh.
     Batteries Charger,
18   Adjustable Focus
     and 5 Light
19   Modes Handheld
20   Flashlight for
     Camping Hiking
21
     ASIN
22   B08GKYBZPC
     Headlamp,          July 8,   Amazon           Two 18650 lithium-    Initial test of the
23
     Headlight, Hard    2021      Direct Seller:   ion rechargeable      batteries revealed
24   Hat Light 2000               $18.92           batteries with        39mAh and
     Lumens                       before tax and   5000mAh capacity.     70mAh capacity.
25   IMPROVED                     shipping.
     Cree Led Ultra                                                      Second test of the
26   Bright                                                              batteries revealed


     CLASS ACTION COMPLAINT           14                 Cotchett, Pitre & McCarthy, LLP
     (Case Number --    )                                7511 Greenwood Avenue N., Suite 4057
                                                         Seattle, WA 98103
     Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 17 of 40



 1   Rechargeable                                                         38mAh and
     Waterproof                                                           52mAh capacity.
 2   Flashlight Head
 3   Light for
     Camping,
 4   Outdoors
     (Charging
 5   equipment and
     Battery) included
 6   (Silver)
 7
     ASIN
 8   B07ZFWDBL6

 9        Product      Purchase     Price               Advertised         Actual Capacity
       Purchased by      Date                            Capacity
10
        Christopher
11        Johnson
     Led Flashlight    June 9,  Amazon              One 18650 lithium-    The battery tested
12   High Lumens       2021     Direct Seller:      ion rechargeable      at 891mAh.
     4000 LED                   $14.99              battery with a
13   Tactical                   before tax and      claimed capacity of
14   Rechargeable               shipping.           5800mAh capacity.
     Flashlight 5
15   modes with
     Battery Zoomable
16   Water Resistant
     for Hiking Biking
17   Camping Outdoor
18   Emergency Daily
     Flashlight
19
     ASIN
20   B08J42DCQ4
     Tokeyla LED         June 9,   Amazon           Six 18650 lithium-    All six batteries
21
     18650 Flashlight,   2021      Direct Seller:   ion rechargeable      were sealed in
22   Including 6PCS                $22.07           batteries with        shrink wrap. A
     Battery Charger,              before tax and   5000mAh capacity.     random sample
23   Water Resistant,              shipping.                              cell was
     Zoomable, 5                                                          Tested and found
24   Modes Flashlight                                                     to have a capacity
     for Camping,                                                         of 844mAh.
25
     Outdoor,
26   Emergency,



     CLASS ACTION COMPLAINT            15                 Cotchett, Pitre & McCarthy, LLP
     (Case Number --    )                                 7511 Greenwood Avenue N., Suite 4057
                                                          Seattle, WA 98103
     Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 18 of 40



 1   Everyday
     Flashlights
 2

 3   ASIN
     B08HQRMLMZ
 4   PHIXTON LED       June 9,   Amazon           One 18650 lithium-    The battery tested
     Tactical          2021      Direct Seller:   ion battery with      at
 5   Flashlight High             $15.29           5000mAh capacity.     906mAh.
     Lumens,                     before tax and
 6
     Rechargeable                shipping.
 7   5000mAh 18650
     Battery Charger
 8   Gift Case Kit,
     Powerful L2
 9   Adjustable
     Handheld Flash
10
     Light, 5Mode
11   Waterproof
     Torch, For Indoor
12   Outdoor
     Emergency
13

14

15
     ASIN
16   B074PXZSRV
17

18
19

20
21

22
23

24
25

26



     CLASS ACTION COMPLAINT          16                 Cotchett, Pitre & McCarthy, LLP
     (Case Number --    )                               7511 Greenwood Avenue N., Suite 4057
                                                        Seattle, WA 98103
      Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 19 of 40



 1   VII.    CAUSES OF ACTION

 2
                                          FIRST CAUSE OF ACTION
 3
                          (Violation Of The Washington Consumer Protection Act,
 4
                                         RCW Section 19.86.010 et seq.,
 5
                                     (On behalf of Plaintiffs and the Class)
 6
             53.       Plaintiffs incorporate the allegations in preceding paragraphs as if fully set forth
 7
     herein in full.
 8
             54.       The Washington consumer Protection Act, RCW 19.86 et seq., provides
 9
     consumers with a comprehensive procedure for redressing Defendants’ unfair or deceptive
10
     business practices.
11
             55.       Under the Washington Consumer Protection Act, an out-of-state plaintiff may
12
     bring a claim under the Washington Consumer Protection Act against a Washington-based
13
     corporation with its headquarters location in Washington state for its unfair and/or deceptive
14
     acts.
15
             56.       Defendant’s acts and omissions as alleged herein violate the Washington CPA
16
     because they: (1) are unfair or deceptive acts or practices; (2) are committed in the course of
17
     Defendants’ business; (3) affects the public interest; and (4) have caused injury to (5) Plaintiffs
18
     in their business and/or property and to the members of the Class.
19
             57.       Amazon's above-described conduct in failing to disclose and concealing the,
20
     unfair, defective and/or dangerous nature of lithium-ion batteries sold on their website
21
     constitutes an unfair trade practice, and unfair and/or deceptive acts and practices, within the
22
     meaning of the Washington Consumer Protection Act, RCW 19.86 et. seq.
23
             58.       Amazon’s above-described conduct affects the public interest because it affected
24
     and injured or had the capacity to injure a substantial portion of the purchasing public. The
25
     conduct complained of is capable of repetition and will likely affect other consumers.
26



      CLASS ACTION COMPLAINT                   17                  Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                         7511 Greenwood Avenue N., Suite 4057
                                                                   Seattle, WA 98103
      Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 20 of 40



 1             59.   As a result of Amazon’s above-described unfair and deceptive conduct, Plaintiffs

 2   and the Class members were injured and/or damaged by the wrongful acts and practices of

 3   Amazon.

 4             60.   Defendant's actions illustrate why a permanent injunction is necessary to protect

 5   Plaintiffs and the general public from similar unfair and unconscionable treatment.

 6             61.   Defendant’s actions and inactions as alleged herein are the proximate cause of

 7   injury to Plaintiffs and the Class in an amount to be proven at trial.

 8             62.   The balance of the equities favors the entry of permanent injunctive relief against

 9   Amazon. The public will be irreparably harmed absent the entry of permanent injunctive relief

10   against Amazon. The public lacks an adequate individual remedy at law, preventing meaningful

11   litigation over individual counterfeit product sales. An injunction against Amazon is in the public

12   interest. Amazon’s unlawful behavior is likely to reoccur absent the entry of an injunction.

13                                        SECOND CAUSE OF ACTION

14                    DECLARATORY RELIEF UNDER THE DECLARATORY JUDGMENT

15                                                  ACT, 28 U.S.C. 2201

16                                         (On behalf of Plaintiffs and the Class)

17             63.   Plaintiffs and the Class reallege the preceding paragraphs as if fully set forth

18   herein.

19             64.   An actual and existing dispute exists between Plaintiffs and Amazon which

20   involves direct and substantial interests

21             65.   Amazon’s statements on its website have a tendency to mislead and deceive

22   members of the Class.

23             66.   Plaintiffs are entitled to have this Court establish by declaration their rights and

24   legal relations under the Washington CPA.

25             67.   A judicial determination will be final and conclusive of the Plaintiffs’ rights under

26   the Washington CPA.



      CLASS ACTION COMPLAINT                 18                   Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                        7511 Greenwood Avenue N., Suite 4057
                                                                  Seattle, WA 98103
      Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 21 of 40



 1   VIII. PRAYER FOR RELIEF

 2         68.      WHEREFORE, Plaintiffs demand judgment in their favor and in favor of the

 3   Class members for:

 4               A. An Order certifying that Plaintiffs and the proposed Class members constitute a

 5                  single class and designating the action as a Class Action pursuant to Federal Rule

 6                  of Civil Procedure 23;

 7               B. Appointment of Plaintiffs as class representatives and payment of compensation

 8                  as representatives if the Court deems appropriate;

 9               C. Appointment of the attorneys below as Class counsel; and

10               D. Declaration that Amazon has violated the applicable laws as set forth above;

11               E. Award permanent public injunctive relief against Amazon;

12               F. Award reasonable attorney’s fees and costs; and

13               G. Provide such other and further relief the Court deems just and proper.

14   IX.   DEMAND FOR JURY TRIAL

15         Plaintiffs hereby demand a jury trial on all issues so triable.

16   Dated: August 13, 2021                       COTCHETT, PITRE & McCARTHY, LLP
17
                                                  By:     /s/Karin Swope
18                                                        Karin B. Swope

19                                                KARIN B. SWOPE (WSBA # 24015)
                                                  kswope@cpmlegal.com
20                                                COTCHETT, PITRE & McCARTHY, LLP
                                                  7511 Greenwood Avenue N, Suite 4057
21
                                                  Seattle, WA 98103
22                                                Facsimile: (650) 697-0577

23                                                NIALL P. McCARTHY (pro hac vice pending)
                                                  nmccarthy@cpmlegal.com
24                                                BETHANY M. HILL (pro hac vice pending)
25                                                bhill@cpmlegal.com
                                                  COTCHETT, PITRE & McCARTHY, LLP
26                                                San Francisco Airport Office Center



      CLASS ACTION COMPLAINT                 19                 Cotchett, Pitre & McCarthy, LLP
      (Case Number --    )                                      7511 Greenwood Avenue N., Suite 4057
                                                                Seattle, WA 98103
     Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 22 of 40



 1                                    840 Malcolm Road
                                      Burlingame, CA 94010
 2                                    Telephone: (650) 697-6000
 3                                    Facsimile: (650) 697-0577

 4                                    Attorneys for Plaintiffs and the Proposed Class

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20
21

22
23

24
25

26



     CLASS ACTION COMPLAINT      20               Cotchett, Pitre & McCarthy, LLP
     (Case Number --    )                         7511 Greenwood Avenue N., Suite 4057
                                                  Seattle, WA 98103
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 23 of 40




EXHIBIT A
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 24 of 40
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 25 of 40




EXHIBIT B
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 26 of 40
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 27 of 40




EXHIBIT C
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 28 of 40
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 29 of 40




EXHIBIT D
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 30 of 40
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 31 of 40




EXHIBIT E
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 32 of 40
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 33 of 40




EXHIBIT F
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 34 of 40
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 35 of 40




EXHIBIT G
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 36 of 40
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 37 of 40




EXHIBIT H
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 38 of 40
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 39 of 40




  EXHIBIT I
Case 2:21-cv-01083-JCC Document 1 Filed 08/13/21 Page 40 of 40
